PER CURIAM.
Having considered the appellant’s response to this Court’s order of September 11, 2002, we dismiss this appeal for lack of jurisdiction. The order on appeal, Order Granting Respondent’s Motion for Summary Judgment and Respondent’s Motion for Attorney Fees and Costs, dated April 29, 2002, is not a final order and the appeal was prematurely taken where this order does not in fact dispose of the case. See Fla. R.App. P. 9.110(m) (2002). “An order which merely grants a motion for summary judgment without more, is not an appealable final order.” McQuaig v. Wal-Mart Stores, Inc., 789 So.2d 1215, 1215 (Fla. 1st DCA 2001). The appellant s petition for writ of mandamus is denied.
DISMISSED.
ERVIN, BARFIELD and WOLF, JJ„ concur.